             Case 1:20-cv-10788-VEC Document 3 Filed 02/17/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 JAMES E. DORMAN, Individually and on               Case No. 1:20-cv-10788-VEC
 Behalf of All Others Similarly Situated,

                           Plaintiff,

        v.

 RESTAURANT BRANDS
 INTERNATIONAL INC., JOSÉ E. CIL,
 MATTHEW DUNNIGAN, JOSHUA
 KOBZA, and ALEXANDRE MACEDO,

                           Defendants.



                           NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff James E. Dorman

hereby gives notice that the above-captioned action is voluntarily dismissed without prejudice.



Dated: February 17, 2021                         Respectfully submitted,

                                                KESSLER TOPAZ
                                                 MELTZER & CHECK, LLP

                                                s/ Naumon A. Amjed
                                                Naumon A. Amjed
                                                Ryan T. Degnan
                                                280 King of Prussia Road
                                                Radnor, PA 19087
                                                Telephone: (610) 667-7706
                                                Facsimile: (610) 667-7056
                                                namjed@ktmc.com
                                                rdegnan@ktmc.com

                                                Attorneys for Plaintiff James E. Dorman




                                                1
